DETAILED ACTION
This Non Final Office Action is in response to Application filed on 12/12/2019.
Claims 1-20 filed on 12/12/2019 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/12/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019 and 07/07/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 2/12/2019 and 07/07/2020 are attached to the instant Office action. 

Claim Objections
Claims 1, 3, 7, 13 objected to because of the following informalities:  
Claims 1 is  a method claim limitations with “if” condition.
Examiner submits that if the conditional limitation step is not reached, then the
remaining limitation steps do not have to be performed and will render the remaining
limitations not valid, therefore, it will not be required to show anticipation or obviousness
for all paths of the conditional limitation. Examiner suggests replacing “if” with “when”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “computer readable storage medium” can be directed to a transitory signal, carrier wave, or similar embodiment capable of storing information.
Claim 20 would be directed to an appropriate article of manufacture within the meaning of 35 U.S.C. 101 if the media would only reasonably be interpreted by one of ordinary skill in the art as covering embodiments which are articles produced from raw or prepared materials and which are structurally and functionally interconnected to the program in such a manner as to enable the program to act as a computer component and realize its functionality.
Regarding Claim 20, regarding the claimed storage medium, under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves.
Applicants are advised to amend the claim by prefacing the term “computer readable storage medium” in claim 20 with “Non-transitory”, “Non-transitory computer readable storage medium". This would render Claim 20 statutory under 35 U.S.C. 101 based on the latest guidance available to the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen.

Regarding claim 1. Cocchi, teaches a secure booting method for an embedded program (Cocchi Abstract and Figures 1-3 provide a secure method and system for secure booting and exchange data/code), comprising: 
when a boot program for the embedded program is run (Cocchi Figure 3 (304) Page 11 line 9-14 “Boot code comprises coded instructions that are verified and executed automatically  when a CE device 112 is powered up. The chip 114 is thereafter installed into the customer device 112 by the CE manufacturer 108A, and provided to the subscriber 110 for use. When the customer device 112 and chip 114 are powered up, a boot code 314 is verified, then executed by the chip 114, as further described with reference to FIG. 3.”, Page 12 line 24-26 “When the CE device 112 is powered up, a boot sequence is initiated by the chip 114, as shown in blocks 302 and 304”), 
acquiring data of an application program (Cocchi application code, Figure 3,   Page 13 line 16-20 “In the above operations, a hardware security co-processor built into the chip 114 can read the CE source's public RSA key (which was stored in block 216) from memory such as a flash location in the chip 114 and use it to verify the stored signature for the customer application code that has been calculated over the entire section of customer application code to be downloaded for execution.”, Figure 3 further illustrates the acquiring data), 
wherein the data of the application program comprises: 
signature 5information (Cocchi Figure 3 (200), where the security provider’s (SP’s) public key corresponds to signature information),
public key information (Cocchi Figure 3 (201) Page 11 line 6-7 “the CE source 108 writes their CE source public key (KpuCE) into a memory 152 of the chip 114”, Figure 3 (310) Page 13 line 1-3 “That hash can be recomputed in the chip 114 using the CPD 202 that was stored in the chip 114 in block 214, the CE Source public RSA key stored in the chip in block 216, and the chip configuration data.”, i.e. acquiring the CE source public key (KpuCE)), 
parameter information of the application program (Cocchi Figure 3 (202) Page 11 line 2-3 “The CE source 108 writes the signed customer data 208 and the customer product differentiator or CPD 202 to a memory 152 of the chip 114”, Figure 3 (310) Page 13 line 1-3 “That hash can be recomputed in the chip 114 using the CPD 202 that was stored in the chip 114 in block 214, the CE Source public RSA key stored in the chip in block 216, and the chip configuration data.”, i.e. acquiring the CPD), 
encrypted data (Cocchi Figure 3 (316) Page 11 line 6-8 “In blocks 216-218, the CE source 108 writes their CE source public key (KpuCE) into a memory 152 of the chip 114 and also writes an image of the CE device 112 boot code signed by the private key of the CE source 108 into memory 152c of the chip 114.”), and 
a first digital check code (Cocchi Figure 3 (210) signed hash block signed with security provider’s private RSA key ); 
performing signature check on the public key information, the parameter information of the application program, [the encrypted] data, and the first digital check code according to the signature information (Cocchi Figure 3 (310) Page 13 line 1-8 “That hash can be recomputed in the chip 114 using the CPD 202 that was stored in the chip 114 in block 214, the CE Source public RSA key stored in the chip in block 216, and the chip configuration data. Further, the signature over the hash, i.e. the signed hash, stored in block 214 can be verified using the security provider's 106 public key 200 which is retrieved from the ROM 152A or OTP 152B of the chip 114. The hash will only be equivalent to the recomputed hash if the CE source's public RSA key written in block 216 is equivalent to the CE source's public RSA key used to generate the hash in block 206 are equivalent.”, where the signed hash, which includes the hash of  the CE Source public RSA key, CPD and chip configuration data, is verified using the security provider's 106 public key 200, corresponding to the signature information), where the encrypted data, i.e. 316, signed boot code image, is checked according );
10performing integrity check on the public key information, the parameter information of the application program, and [the encrypted] data according to the first digital check code if the signature check passes (Cocchi Figure 3 (310) Page 13 line 1-8 “That hash can be recomputed in the chip 114 using the CPD 202 that was stored in the chip 114 in block 214, the CE Source public RSA key stored in the chip in block 216, and the chip configuration data. Further, the signature over the hash, i.e. the signed hash, stored in block 214 can be verified using the security provider's 106 public key 200 which is retrieved from the ROM 152A or OTP 152B of the chip 114. The hash will only be equivalent to the recomputed hash if the CE source's public RSA key written in block 216 is equivalent to the CE source's public RSA key used to generate the hash in block 206 are equivalent. If the comparison indicates that the CE source's public key is not valid, 10 processing stops and the chip 114 will fail to exit the reset mode. If the comparison indicates that the CE source's public key is valid, processing is passed to block 314 where the boot sequence is verified using the verified CE source's public key.”, where integrity check is performed based on the recomputed hash); and 
decrypting the encrypted data according to the public key information and the parameter information of the application program if the integrity check passes (Cocchi illustrates in Page 3 (312-318), if the key is valid, where the determination and check is made as to the integrity of the third party’s public key, then, 
the boot code is verified as disclosed in Page 11 line 11-14 and Page 13 line 10-12 “If the comparison indicates that the CE source's public key is valid, processing is passed to block 314 where the boot sequence is verified using the verified CE source's public key.”, where the verification can be achieved by decrypting the encrypted, with the third party’s private key, boot image illustrated in (316) using the third party’s public key (314), Page 15 line 18-24 “As an alternative to switching CA systems, a broadcaster or service provider 102 may decide to enable the CA functionality of multiple CA systems provided by multiple distinct CA vendors 108B (e.g. CA vendor 108B1 and CA vendor 108B2) to be implemented in a single CE device 112. In this case, the broadcaster or service provider 102 may assign a single CPD 202 and CE Source public RSA key 201 to verify a CE device 112 boot image that combines the security functionality of both CA vendors 108B 1 and 108B2.”, where the DPD, parameter information, is utilize in the verification of the boot image for subsequent decryption of the signed boot image).
Cocchi discloses the aforementioned limitations, and further discloses performing the above verifications on “chip configuration data” (201), which is construed as data, as opposed to encrypted data, and Cocchi further discloses verifying the signed/encrypted boot code data, after performing the signature check and the integrity check, however, Cocchi does not explicitly disclose performing signature and integrity check based on encrypted data, as opposed to data.
Alwen discloses performing signature check and integrity check on encrypted data (Alwen illustrates in Figure 3 (320) verifying a first signature of a first encrypted data, corresponding to signature check, and next, verifying the second signature of the second encrypted data, corresponding to integrity check, in order to determine verification of the combined data (350), [0039] “In block 320, the second device determines whether the first and second signatures included in the first encrypted communication are valid. In this regard, the second device verifies the first signature using a first public signing key and a signature verification algorithm set forth in the first cipher suite. The first public signing key is related to the first private signing key used to generate the first signature. Next, the second device verifies the second signature using a second public signing key and a signature verification algorithm defined in the second cipher suite. Similar to the first public signing key, the second public signing key is related to the second private signing key used to generate the second signature. In preferred embodiments, the second device obtains the first and second public signing keys from the server. Alternatively, the second device acquires the first and second public signing keys directly from the first device, for example, via a P2P communication or by scanning a QR code or other information from the first device.”, “[0040] When the first signature, the second signature, or both are invalid, process 300 proceeds to block 370, where the first device discards the first encrypted communication. However, when both the first signature and the second signature are valid, process 300 proceeds to block 330.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi to incorporate the teaching of Alwen to utilize the above feature, with the motivation of establishing secure communication between parties with different cipher suites , as recognized by (Alwen Abstract [0009] and throughout).

Claims 16 and 20 are directed to an apparatus and a computer readable storage medium, respectively, associated with the method claimed in claim 1. Claims 16 and 20 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1. 

Regarding claim 3, Cocchi in view of Alwen teaches the method according to claim 1, further comprising: processing data of the boot program to obtain first data (Figure 3 (304) initiating boot sequence); 20checking the boot program according to the first data and pre-stored second data of the boot program; and running the boot program according to the data of the boot program if the check passes (Cocchi illustrates in Figure 3. Checking the boot program according to the initiated sequence, i.e. (304), and prestored image pertaining to 316, and subsequently, checking validity)
Claim 19 is directed to an apparatus associated with the method claimed in claim 3. Claim 19 is similar in scope to claim 3, and is therefore rejected with the same rationale and motivation as claim 3. 

Regarding claim 4, Cocchi in view of Alwen teaches the method according to claim 3, wherein the data of the boot program 25comprises: an instruction code of the boot program, and/or running data of the boot program (Cocchi Page 11 line 9-10 “Boot code comprises coded instructions that are verified and executed automatically 10 when a CE device 112 is powered up.”).  

Regarding claim 7, Cocchi in view of Alwen teaches the method according to claim 3, further comprising:  5checking, according to a second digital check code comprised in information stored in a single-time programmable memory, other information stored in the single-time programmable memory; and continuing running the boot program if the check passes (Cocchi Page 11 line 18-19, storing the signed hash in a One Time Programmable (OTP), Page 10 line 12-13 “the public RSA key of the security provider 106 is stored in ROM 152A at the mask level or OTP 152B”, where the singed hash stored in OTP is checked according to other information, e.g. public key of the security provider stored in OTP as illustrated in Figure 2 (200) and Figure 3 (210 and 310), Page 34 line 10-13 discloses new signed hashes, corresponding to new, second digital check code).   
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen, and Jung (US 20170220487 A1), hereinafter Jung.

Regarding claim 152, Cocchi in view of Alwen teaches the method according to claim 1, further comprising: writing the decrypted data of the application program [into a first storage region of a random access memory (RAM)] (Cocchi illustrates in Figure 3 (316) utilizing the third party’s public key 314 to decrypt the signed boot code data in 316).
  Cocchi in view of Alwen do not disclose utilizing a storage region of a RAM.
Jung discloses writing into a first storage region of a random access memory (RAM) (Jung discloses in [0007, 0046, 0048] storing data into different areas/regions of a RAM, one region construed as first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen to incorporate the teaching of Jung to utilize the above feature, with the motivation of storing data based on a particular security level, as recognized by (Jung Abstract and throughout).
Claim 18 is directed to an apparatus associated with the method claimed in claim 2. Claim 18 is similar in scope to claim 2, and is therefore rejected with the same rationale and motivation as claim 2.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen, and Zaidi (US 20150067313 A1), hereinafter Zaidi.
Regarding claim 5, Cocchi in view of Alwen teaches the method according to claim 4, before the processing the data of the boot program to obtain the first data, further comprising: fetching from a preset address of a [read only memory (ROM)] memory, and reading the data 32of the boot program that is stored in the [ROM] memory (Cocchi Page 11 line 7-8 “also writes an image of the CE device 112 boot code signed by the private key of the CE source 108 into memory 152c of the chip 114.” Page 29 line 9-12 discloses the flash image is initiated as illustrated in Figure 3, where a flash is a form of an EEPROM).  
Cocchi discloses the boot program and fetching the boot sequence and reading the boot program image from memory as illustrated in Figure 3, and further discloses the ROM in the chip illustrated in Figure 1B, however, Cocchi in view of Alwen do not explicitly dioceses the use of the ROM for the above purpose.
Zaidi discloses utilizing a ROM for storing and reading the boot code (Zaidi [0012, 0015] illustrat3ed in Figure 1 (104, 106, 107)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen to incorporate the teaching of Zaidi to utilize the above feature, with the motivation of implementing a secure on-chip patch, i.e. in chip comprising a ROM, having mechanism without having to manufacture silicon wafer masks , as recognized by (Zaidi [0005]).

Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen, Zaidi (US 20150067313 A1), hereinafter Zaidi, and Jung et. al. (US 20170220487 A1), hereinafter Jung.

Regarding claim 6, Cocchi in view of Alwen and Zaidi teaches the method according to claim 5, further comprising: 
Cocchi discloses the boot program and fetching the boot sequence and reading the boot program image from memory as illustrated in Figure 3, however, Cocchi in view of Alwen does not explicitly dioceses the use of the RAM.
Zaidi discloses mapping the data of the boot program to a [second] storage region of an RAM (Zaidi discloses in [0017] memory 110 as a RAM, and further discloses in [0015]  the boot ROM includes copy instructions to map and copy boot patch to memory 110, i.e. RAM). Motivation in claim 5 applies. 
Cocchi in view of Alwen and Zaidi dose snot disclose RAM regions.
Jung discloses writing into a second storage region of a random access memory (RAM) (Jung discloses in [0007, 0046, 0048] storing data into different regions of a RAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen and Zaidi to incorporate the teaching of Jung to utilize the above feature, with the motivation of storing data based on a particular security level, as recognized by (Jung Abstract and throughout).

Regarding claim 8, Cocchi in view of Alwen teaches the method according to claim 7, wherein the information stored in the single-10time programmable memory further comprises a root key and a private key of the application program (Cocchi public key of the security provider, i.e. root key, stored in OTP as illustrated in Figure 2 (200) and Page 17 line 5-6 “A secret value (SV) 451 programmed by the security provider 106 can be stored in the chip 114 OTP memory 152B”), 
the method further comprises: [controlling a controller for the] single-time programmable memory to write the root key and the private key of the application program [into a third storage region of an RAM] (Cocchi Page 40 line 1-10 and Figure 9 (906) illustrates a memory RAM to be used by the CE device including the chip 114, in order to implement the invention disclosed by Cocchi, where the stored public key of the security provider inside the OTP is fetched by the computer device implemented by Figure 9 to perform he verification illustrated in Figure 3, where the fetching upon powering up, indicating using a RAM to be able to access the key and performing the verifications. Similarly, the secret value/key stored in the OTP is fetched to be utilized to perform operation on sensitive data as disclosed in Page 18 line 10-11).  
Cocchi in view of Alwen do not explicitly disclose the below limitations.
Zaidi (US 20150067313 A1) discloses controlling a controller for the single-time programmable memory to write to a [third] storage region of an RAM (Zaidi discloses in [0017, 0026] writing from the OTP 116, via the controller, to a Patch data 112, i.e. RAM third region, illustrated in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen to incorporate the teaching of Zaidi to utilize the above feature, with the motivation of implementing a secure on-chip patch mechanism without having to manufacture silicon wafer masks , as recognized by (Zaidi [0005]).
Cocchi in view of Alwen and Zaidi do not disclose third region of RAM.
Jung discloses writing into a third storage region of RAM  (Jung discloses in [0007, 0046, 0048] storing data into different regions of a RAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen and Zaidi to incorporate the teaching of Jung to utilize the above feature, with the motivation of storing data based on a particular security level, as recognized by (Jung Abstract and throughout).

Regarding claim 2010, Cocchi in view of Alwen, Zaidi and Jung teaches the method according to claim 8, further comprising: reading the root key (Cocchi public key of the security provider, i.e. root key, is illustrated in Figure 3 (200) being read for performing the verification method).
generating an encryption and decryption key and a check key according to the root key by using a preset key generation algorithm; and writing the encryption and decryption key and the check key [into the third storage 25region] (Cocchi illustrates in Figure 4B Customer global key (CGK), as disclosed in Page 20 line 24-25, as check key as illustrated in Figure 4B (460, 470), where the CGK is written to the chip in (469), key in (472) corresponds to an encryption/decryption key, as disclosed in Page 20 line 24-29 and Page 21 line 1-10, where the above keys are generated in a systematic algorithmic process as illustrated in Figure 4B, where the above process of decrypting the received code can be a consequence of signature verification upon power up illustrated in Figure 3 and Page 11 line 9-10 “Boot code comprises coded instructions that are verified and executed automatically 10 when a CE device 112 is powered up.”).
Cocchi in view of Alwen does not disclose the below limitations.
Zaidi discloses stored in storage region of a RAM (Zaidi discloses in [0017, 0026] writing from the OTP 116, via the controller, to a Patch data 112, i.e. RAM third region, illustrated in Figure 1). Motivation in claim 8 applies.
 Cocchi in view of Alwen and Zaidi do not disclose a third region.
Jung discloses writing into a third storage region of a random access memory (RAM) (Jung discloses in [0007, 0046, 0048] storing data into different regions of a RAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen and Zaidi  to incorporate the teaching of Jung to utilize the above feature, with the motivation of storing data based on a particular security level, as recognized by (Jung Abstract and throughout).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen, Zaidi (US 20150067313 A1), hereinafter Zaidi, Jung et. al. (US 20170220487 A1), hereinafter Jung, and Shiraishi et. al. (US 20040065744 A1), hereinafter Shiraishi.

Regarding claim 159, Cocchi in view of Alwen, Zaidi and Jung teaches the method according to claim 8, 
Cocchi in view of Zaidi and Jung discloses before the controlling the controller for the single-time programmable memory to write the root key and the private key of the application program into the third storage region of the RAM, rationale and motivation described in claim 8.
Cocchi in view of Alwen, Zaidi and Jung disclose the above limitations, where Zaidi discloses memory controllers. However, Cocchi in view of Alwen, Zaidi and Jung do not disclose the below limitations.
Shiraishi discloses further comprising: using a random number as a key corresponding to the third storage region for writing into a controller for the third storage region (Shiraishi discloses plurality of memory areas, and using a random number to write into a memory area, i.e. third area, as disclosed in [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen, Zaidi and Jung to incorporate the teaching of Shiraishi to utilize the above feature, with the motivation of preventing the rewriting process from being concentrated in the same memory area, as recognized by (Shiraishi [0020]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen, Zaidi (US 20150067313 A1), hereinafter Zaidi, Jung et. al. (US 20170220487 A1), hereinafter Jung and Liao et. al. (US 20190065361 A1), hereinafter Liao.

Regarding claim 11, Cocchi in view of Alwen, Zaidi and Jung teaches the method according to claim 10, further comprising: [controlling a controller for a flash] memory to read configuration information stored in the flash memory; checking the configuration information according to the check key; and 33decrypting the configuration information by using the encryption and decryption key if the check passes, and writing the decrypted data [into a second storage region of the RAM] (Cocchi discloses in Page 18 line 25-29 decrypting and reading block of codes and further illustrates in Figure 4A (422) and B (472) and Page 21 line 5-10, where the chip reads code for configuring the chip, according to the data key, i.e. encryption/decryption key, for performing security related functions, where the steps leading to (472) uses the encryption and the decryption keys given passing the above steps).
 Cocchi in view of Alwen does not disclose the below limitations.
Zaidi discloses RAM. Rationale and motivation in claim 10 apply.
Jung discloses writing into a second storage region of a random access memory (RAM) (Jung discloses in [0007, 0046, 0048] storing data into different regions of a RAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen and Zaidi to incorporate the teaching of Jung to utilize the above feature, with the motivation of storing data based on a particular security level, as recognized by (Jung Abstract and throughout).
Cocchi in view of Alwen and Zaidi and Jung do not disclose the below limitation.
Liao discloses wherein the processor is configured to control a controller for a flash memory to read the data stored in the flash memory (Liao in Figure 1 illustrates flash memory controller 110 to read data from flash memory 120 as disclosed in [0013, 0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen and Zaidi and Jung to incorporate the teaching of Liao to utilize the above feature, with the motivation of assessing data quality of memory pages, as recognized by (Liao [0022]).

Regarding claim 12, Cocchi in view of Alwen, Zaidi, Jung and Liao teaches the method according to claim 11, wherein the configuration information 5comprises: chip configuration information, and/or configuration information of the application program (Cocchi discloses in Page 18 line 25-29 decrypting and reading block of codes and further illustrates in Figure 4A (422) and B (472) and Page 21 line 5-10, where the chip reads code for configuring the chip for performing security related functions).  

Regarding claim 13, Cocchi in view of Alwen, Zaidi, Jung and Liao teaches the method according to claim 12, wherein if the configuration information comprises the configuration information of the application program; the method further comprises: 10generating a device key according to the root key and the configuration information of the application program by using the preset key generation algorithm, and [writing the device key into the third storage region] (Cocchi Figure 4B (453, 467) illustrates a product provisioning key (PPK), as a  device key, written in to the chip, as disclosed in a Page 21 line 18-21, to take part, where the key is generated in a systematic algorithmic process as illustrated in Figure 4B, where the above process of decrypting the received code can be a consequence of signature verification upon power up illustrated in Figure 3 and Page 11 line 9-10 “Boot code comprises coded instructions that are verified and executed automatically 10 when a CE device 112 is powered up.”).
	Cocchi in view of Alwen and Zaidi do not disclose third region.
	Jung discloses writing into a third storage region. Rationale and motivation in claim 12 apply.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen and Sporck et. al. (US 20170269141 A1), hereinafter Sporck.
Regarding claim 14, Cocchi in view of Alwen teaches the method according to claim 3, wherein the information stored in the single-time programmable memory further comprises a mode control field; 
the mode control 15field is configured to control an operating mode of a chip to be a [debug mode,] an application mode or a security mode (Cocchi discloses that given the verification and completion of the boot process, the chip will exit the rest mode to continue with the operations as disclosed in Page 25 line 24-22, where the mode of operation after boot validation corresponds to the chip application mode); 
the security mode is an operating mode in which the chip is powered on after the mode control field is programmed (Cocchi Page 14 line 1-3 “The main processor 150 of the chip 114 incorporated into the CE device 112 may be held in a reset mode until the boot code check of blocks 314-318 is completed, thereby, eliminating the possibility of executing unknown user or malicious boot code.”, Page 16 line 5-8); and  20the application mode is an operating mode of the chip after the boot program is loaded (Cocchi discloses that given the verification and completion of the boot process, the chip will exit the rest mode to continue with the operations as disclosed in Page 25 line 24-22, where the mode of operation after boot validation corresponds to the chip application mode).  
Cocchi in view of Alwen do not explicitly disclose factory mode.
Sporck discloses the debug mode is a factory mode of the chip (Sporck disclosing in [0005, 0051, 0053] controlling a device with factory mode of operation or special modes of operations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen to incorporate the teaching of Sporck to utilize the above feature, with the motivation of automating device testing in various modes, as recognized by (Sporck Abstract, [0001] and throughout]).

Regarding claim 15, Cocchi in view of Alwen and Sporck teaches the method according to claim 14, further comprising: switching a current operating mode to the application mode, wherein the current operating mode is the debug mode or the security mode; and  25running the application program in the application mode (Cocchi Page 14 line 1-3 “The main processor 150 of the chip 114 incorporated into the CE device 112 may be held in a reset mode until the boot code check of blocks 314-318 is completed, thereby, eliminating the possibility of executing unknown user or malicious boot code.”, as further disclosed in Page 16 line 5-8, Cocchi further discloses that given the verification and completion of the boot process, the chip will exit the rest mode to continue with the operations as disclosed in Page 25 line 24-22, the mode of operation after boot validation corresponds to the chip application mode, where the chip switches from reset mode to operation mode after the above check and validation as disclosed in Figure  3,).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et. al. (WO 2013/131065 Al), hereinafter Cocchi in view of Alwen (US 20190245681 A1), hereinafter Alwen and Liao et. al. (US 20190065361 A1), hereinafter Liao.

Regarding claim 17, Cocchi in view of Alwen teaches the apparatus according to claim 16, 
Cocchi discloses a flash memory illustrated in Figure 1B, where the flash memory stores data and data being read from the flash memory as illustrated in Figure 2 (216), Page 26 line 4, and being read for verification in Figure 3 (310), indicating a controller performing the above process. However, Cocchi in view of Alwen does not explicitly disclose controller in the below limitation.
Liao discloses wherein the processor is configured to control a controller for a flash memory to read the data of the application program stored in the flash memory (Liao in Figure 1 illustrates flash memory controller 110 to read data from flash memory 120 as disclosed in [0013, 0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cocchi in view of Alwen to incorporate the teaching of Liao to utilize the above feature, with the motivation of assessing data quality of memory pages, as recognized by (Liao [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Callaghan (US 20180365424 A1) discloses securely booting a service processor and monitoring service processor integrity.
Kim (US 20180189495 A1) discloses secure boot sequencer and secure boot device.
Wooten (US 20170103209 A1) discloses validating a boot sequence of the software modules, a device can performs integrity checks for each of the software modules. 
Hagiwara (US 20150378846 A1) discloses 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497